424 F.2d 624
Application of Josef BRAUN and Karl Osten Ingvar Andersson.
Patent Appeal No. 8297.
United States Court of Customs and Patent Appeals.
April 23, 1970.

Ralph E. Parker, Pierce, Scheffler & Parker, Washington, D. C., attorney of record, for appellants.
Joseph Schimmel, Washington, D. C., for the Commissioner of Patents. Joseph F. Nakamura, Washington, D. C., of counsel.
Before RICH, Acting Chief Judge, ALMOND, BALDWIN and LANE, Judges, and ROSENSTEIN, Judge, United States Customs Court, sitting by designation.
LANE, Judge.


1
This appeal is from the decision of the Patent Office Board of Appeals,1 which affirmed the examiner's rejection of all claims in appellants' application serial No. 323,749, filed November 14, 1963, for "Device for Measuring a Neutron Flux."


2
The claims define a neutron fluxmeasuring device having an arbitrarily variable sensitivity to neutrons of various energies. Appellants rely for patentability principally upon the provision of an absorber layer around the detecting element, the layer having a plurality of holes so that some slow neutrons can pass through the layer.


3
The claims stand rejected under 35 U.S.C. § 103 as obvious over Klick2 and Weinberg.3 Weinberg discloses a tissue-equivalent neutron dosimeter having a compensating shield which contains an absorber layer. Klick discloses the use of holes in an X-ray shield to allow only a small number of low-energy X-rays to get through. Despite the difference in character between X and neutron radiation, we think Klick clearly suggests the same use of holes adopted by appellants. We have considered the record, the briefs and the arguments of counsel, and we find no error in the board's position.


4
The decision of the board is affirmed.


5
Affirmed.



Notes:


1
 Consisting of Kreek, Andrews, and Strader, Examiners-in-Chief


2
 U. S. Patent 2,752,505, issued June 26, 1956


3
 U. S. Patent 3,141,092, filed June 9, 1961, issued July 14, 1964